Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 was filed after the mailing date of the Final Rejection on 12/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Huisking et al. (US 2013/0057695), Owen (US 2015/0312572) and Chang (US 2014/0338505) does not teach nor suggest in detail the limitations of “presenting, at the controller device, a first graphical user interface indicating that the activator accessory has been activated, the first graphical user interface comprising a selectable control element to initiate an interaction with the integrated accessory control system associated with the activator accessory, wherein the first graphical user interface comprises a still image from the Internet Protocol camera; and in response to selection of the selectable control element: sending, by the controller device, a protocol message to the Internet Protocol camera; receiving, by the controller device, a protocol report; defining, by the controller device, a set of pre-determined bitrate tiers for streaming a video, each bitrate tier of the set of bitrate tiers having a particular bitrate and corresponding to different combinations of an image resolution and a frame rate for streaming the video; determining, by the controller device, a maximum available bitrate for a video stream between the controller device and the Internet Protocol camera based at least in part on a determined round-trip time between the protocol message and the protocol report; selecting, by the controller device, a first bitrate tier from a subset of the bitrate tiers that can accommodate the maximum available bitrate, the first bitrate tier having a highest frame rate of the different combinations, wherein the selected first bitrate tier prioritizes high image resolution over frame rate; initiating, by the controller device, the video stream from the Internet Protocol camera to the controller device according to the image resolution and the frame rate of the selected first bitrate tier; and presenting, at the controller device, a second graphical user interface for interacting with the one or more other accessory services of the integrated accessory control system, the second graphical user interface further comprising a live view of the video stream.” As recited in Independent claim 1 and similarly recited in Independent claims 12 and 18 (In remarks filed on 2/9/22 as well as paragraphs 158-159, 168-169, of Applicant’s enabling portions of the specification). Huisking teaches an apparatus for unlocking/locking a door via a smartphone app based on two way communications. While Owen teaches a dynamic bitrate changing system, the updating of the bitrate happens in a step wise manner, wherein at each step only either the resolution or the frame rate is changed at each step. The claimed invention requires the all of the bitrate tiers to be predetermined, wherein each bitrate tier of the set of bitrate tiers having a particular bitrate and corresponding to different combinations of an image resolution and a frame rate for streaming the video; determining, by the controller device, a maximum available bitrate for a video stream between the controller device and the Internet Protocol camera based at least in part on a determined round-trip time between the protocol message and the protocol report; selecting, by the controller device, a first bitrate tier from a subset of the bitrate tiers that can accommodate the maximum available bitrate, the first bitrate tier having a highest frame rate of the different combinations, wherein the selected first bitrate tier prioritizes high image resolution over frame rate. Each tier therefore requires a different combination of image resolution and a frame rate and that the first/maximum bitrate tier includes the highest frame rate of the different combinations and is one where the prioritizing is done for high image resolution over the frame rate. Additionally, the system utilizes a determined round trip time between a protocol message and a protocol report to determine the maximum bitrate tier. Whereas, as stated above, Applicant’s claimed invention is to a requires a number of different specific requirements as stated in the underlined limitations above. 
Furthermore, the underlined claim limitations above in claims 1, 12 and 16 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious because of the combination of various specific limitations and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-13 and 15-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481